Citation Nr: 1300235	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  11-21 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of frozen feet, diagnosed as bilateral neuropathy of the feet.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had service from August 1944 to June 1946.

This matter comes to the board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In December 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of that hearing is of record.

The Veteran's claim was previously before the Board and remanded in March 2012 for additional development.  It is properly before the Board at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed this evidence and considered it in conjunction with this claim.


FINDING OF FACT

The Veteran's bilateral neuropathy of the feet is related to service.


CONCLUSION OF LAW

Residuals of frozen feet, diagnosed as bilateral neuropathy of the feet, was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the fully favorable decision contained herein, no discussion of the duties to notify and assist is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran contends that he suffered cold exposure during service, for which he now has residuals, including neuropathy of the feet.  As noted in the Board's March 2012 decision and remand, the Veteran asserts that he served at the Battle of the Bulge as an infantryman and was exposed to extreme cold temperatures.  He was issued summer clothing at the time and spent an entire night in a foxhole.  He had been sent to the warming tent on three occasions for frostbite.  The Veteran's separation document (WD AGO Form 53-55) indicates that he served with the 137th Infantry Regiment during World War II and his occupational specialty was a rifleman.  It also shows that he served at the Battle of Ardennes.  Based on his credible statements and his separation document, the Board conceded that he had severe cold exposure in service.  See 38 U.S.C.A. § 1154(a).

An August 2009 report from the National Personnel Records Center (NPRC) indicates that the Veteran's service treatment records were likely destroyed in a fire in 1973.  Therefore, they are not of record.

In a December 2011 written statement, the Veteran's private physician indicated that the Veteran was a long-term patient.  He had been diagnosed as having peripheral neuropathy.  During service, he suffered frostbite to his feet.  This was known to cause nerve damage and could be responsible for the Veteran's peripheral neuropathy.

An August 2012 VA outpatient treatment record shows that the Veteran had axonal peripheral polyneuropathy.  The VA physician indicated that there was no definite way to attribute the neuropathy to frostbite from many years ago during World War II.  Theoretically, it seemed unlikely after many years.

While in the March 2012 remand, the Board directed that the RO should undertake any development deemed necessary, to include affording the Veteran a VA examination, no such examination was scheduled or conducted, and no opinion with regard to this matter was obtained by the RO.

The Board finds that the December 2011 opinion from the Veteran's private physician is at least as evenly balanced with regard to probative value as the August 2012 opinion from the Veteran's VA physician.  Both opinions took into account the Veteran's report of frostbite in service.  While the December 2011 opinion was somewhat speculative, the August 2012 lacked a stated rationale.  However, the RO did not attempt to schedule the Veteran for an examination or obtain a more definitive opinion.  As such, the Board can only consider the evidence of which, which the Board finds to be evenly balanced on the question of whether the Veteran's bilateral peripheral neuropathy of the feet is related to his service.  Therefore, after weighing the evidence, resolving all doubt in the Veteran's favor, and taking into consideration the Veteran's age, the Board finds that the claim should be granted.


ORDER

Service connection for residuals of frozen feet, to include bilateral neuropathy of the feet is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


